Nos corresponde resolver si el Departamento de Asun-tos del Consumidor puede imponer una multa administra-tiva a un contratista por no haber renovado éste su inscrip-ción en el Registro de Contratistas (creado en virtud de la Ley Núm. 146 de 10 de agosto de 1995, infra), a pesar de continuar ejerciendo como tal.
HH
El Departamento de Asuntos del Consumidor (D.A.Co.) le cursó al Sr. Luis Martínez Sanabria (señor Martínez Sa-nabria) una Notificación de Aviso de Infracción, en la que se le advirtió que estaba fungiendo como contratista sin renovar su inscripción en el Registro de Contratistas. Tal conducta, informó D.A.Co., era violatoria de la Ley Núm. 5 de 23 de abril de 1973,(1) 3 L.P.R.A. sec. 341 et seq. (Ley Núm. 5), la Ley Núm. 146 de 10 de agosto de 1995,(2) 23 L.P.R.A. sec. 1020a et seq. (Ley Núm. 146), y el Art. V del Reglamento para el Registro de Contratistas del Departa-mento de Asuntos del Consumidor, Reglamento Núm. 5496 de 21 de octubre de 1996 (Reglamento para el Registro de Contratistas),(3) y, como tal, conllevaba la imposición de una multa administrativa de mil dólares. En la notifica-ción se le informaba al señor Martínez Sanabria que si consideraba no haber incurrido en la infracción o si no es-taba conforme con la cuantía de la multa impuesta, podía solicitar una vista administrativa dentro de determi-*600nado plazo y que, cumplido éste, empezaría a discurrir otro término para pagar la multa.
Transcurrido un tiempo sin que el señor Martínez Sa-nabria pagara o se comunicara con la agencia, D.A.Co. emitió una resolución para imponer el pago de la multa administrativa de mil dólares por no haber renovado la inscripción en el Registro de Contratistas.
Inconforme, el señor Martínez Sanabria solicitó una re-visión al Tribunal de Apelaciones. Alegó, en síntesis, que la multa era improcedente, porque D.A.Co. no tenía autoriza-ción para penalizar la falta de renovación o renovación tar-día de la inscripción en el Registro de Contratistas. Aten-didos los planteamientos de las partes, el Tribunal de Apelaciones revocó la resolución emitida por D.A.Co. Fun-damentó su decisión en que la Ley Núm. 146, supra, no facultó a D.A.Co. para imponer una penalidad por la falta de renovación o renovación tardía de la inscripción en el Registro de Contratistas.
D.A.Co. recurre ante nos de esta sentenneia. Plantea que erró el Tribunal de Apelaciones al señalar que no tiene autoridad para imponer una multa por la falta de renova-ción de la inscripción en el Registro de Contratistas. Acor-damos expedir y ambas partes comparecieron. Por enten-der que la Ley Núm. 146, supra, autoriza la imposición de una multa administrativa por no renovar la inscripción en el referido registro, revocamos.
HH
D.A.Co. es un organismo con diversos poderes. Uno de sus propósitos fundamentales es vindicar e implementar los derechos de los consumidores. Véanse los Arts. 3 y 6 de la Ley Núm. 5 (3 L.P.R.A. secs. 341b y 341e). Al delegarle a D.A.Co. la tarea de fiscalizar el mercado de bienes y servicios, la Asamblea Legislativa utilizó un lenguaje amplio que, de tiempo en tiempo, particulariza me-*601diante la promulgación de otras leyes. En éstas se le enco-mienda específicamente a dicha agencia la protección de los intereses de los consumidores en determinado bien o servicio.
En 1995, la Asamblea Legislativa, preocupada por las dificultades que enfrentaban los consumidores al intentar que los contratistas corrigiesen los defectos de construcción en sus recién adquiridos hogares, aprobó la Ley Núm. 146.(4) Dicha ley creó el Registro de Contratistas, cuya administración se le confirió a D.A.Co., y facultó a este último para requerir una fianza(5) por parte de los contratistas. Aunque más bien escueta, la ley les ordenó a inscribirse en un registro público, en el que se harían cons-tar las determinaciones finales que hiciera D.A.Co. en las querellas contra ellos (23 L.P.R.A. sec. 1020b); proveyó un esquema para el cobro de la fianza a base del volumen de negocios del contratista en el año anterior, volumen que éste debe certificar en su solicitud de inscripción o de renovación anual (23 L.P.R.A. sec. 1020c); dispuso que D.A.Co. debía emitir certificaciones a los contratistas debidamente inscritos (23 L.P.R.A. sec. 1020e-1), y facultó a D.A.Co. para promulgar los reglamentos necesarios para el cumplimiento de la ley (23 L.P.R.A. sec. 1020d), entre otras disposiciones.
En particular, el Art. 2 de la Ley Núm. 146 (23 L.P.R.A. sec. 1020b) ordenó la inscripción de todo contra-tista*602(6) en el Registro de Contratistas. Por su parte, su Art. 5 (23 L.P.R.A. sec. 1020e) dispuso que toda persona natural o jurídica a la que le aplique el citado Art. 2 y que no cum-pla con las disposiciones de la ley podría ser procesada por incurrir en delito menos grave o, a discreción del Secreta-rio, podría imponérsele una multa de no más de cinco mil dólares.(7)
De lo anterior se desprende que la Ley Núm. 146, supra, ordena la inscripción inicial de todos los contratistas y la imposición de una multa a las personas que incumplan con las disposiciones de la ley; no sólo con el deber de inscribirse, sino con cualquier disposición incluida en ésta. Además, la propia ley hace referencia a la renovación anual de la inscripción, aunque no la impone expresamente como una obligación. No obstante, la renovación de la inscripción se ata al concepto medular de la fianza del contratista. Así, para mantener una fianza vigente y de una cantidad que resulte proporcional al negocio del contratista, no basta con prestar fianza una vez y continuar usando esa cantidad como el monto requerido en años subsiguientes; el legislador exigió que, una vez inscrito y luego de pagar su fianza una primera vez, cada año el contratista certifique su volumen de negocio en una renovación anual *603de su inscripción y pague una nueva fianza de acuerdo con tal monto.
En vista del interés de la Asamblea Legislativa en que D.A.Co. se asegurara que la fianza fuese pagada anualmente y que dicha fianza fuese fiel reflejo del volumen de trabajo del contratista, entendemos que la intención legislativa fue exigir no sólo una inscripción inicial, sino también una renovación periódica de dicha inscripción. El propio legislador dispuso el término para llevar a cabo esa renovación periódica, refiriéndose a la “solicitud ...de renovación de la inscripción anual”. (Enfasis suplido.) 23 L.P.R.A. sec. 1020c. Debe recordarse que la labor de un tribunal al interpretar una ley es atender a los propósitos de la Asamblea Legislativa; el ejercicio interpretativo debe ser tal que asegure el resultado que originalmente se quiso obtener. Vázquez v. A.R.Pe., 128 D.P.R. 513, 523 (1991). Ante la opción entre una interpretación literal de la ley que conduzca a resultados absurdos y una interpretación razonable que sea compatible con el propósito legislativo, se debe preferir la última. Rodríguez v. Syntex, 160 D.P.R. 364 (2003).
Al ser la renovación anual de la inscripción una obligación que surge de la propia Ley Núm. 146, supra, la falta de renovación constituiría una violación a las disposiciones de dicha ley, activándose así la autorización que ésta le confiere a D.A.Co. para que imponga una multa administrativa de no más de cinco mil dólares por cualquier violación “a las disposiciones de este capítulo”. 23 L.P.R.A. sec. 1020e.
Ahora bien, aun cuando pudiera argumentarse lo contrario, la facultad de las agencias de imponer multas administrativas —que ha sido delegada por la Asamblea Legislativa y avalada por nuestra jurisprudencia — (8) no *604debe confundirse con la imposición de multas u otras san-ciones como resultado de un proceso criminal. El procedi-miento y las consecuencias de la imposición de una multa administrativa difieren considerablemente del procesa-miento criminal de una persona que culmina con una pena de pagar cierta cantidad de dinero.
De entrada, hay que aclarar que las garantías constitucionales y estatutarias que caracterizan al procedimiento criminal no aplican en los procedimientos de imposición de multas administrativas. A modo de ilustración, conviene hacer referencia a la jurisprudencia federal, que se ha visto precisada a desarrollar una serie de criterios para analizar la naturaleza civil o criminal de las sanciones. De este modo, en la esfera federal se han distinguido las situaciones en que es necesario conferir las protecciones de la Quinta, Sexta y Octava Enmiendas de la Constitución de Estados Unidos de aquellas en que no lo es.(9)
*605Así, en Kennedy v. Mendoza-Martinez, 372 U.S. 144 (1963), el Tribunal usó, como guía para determinar la verdadera naturaleza de una sanción particular, ciertos factores que tradicionalmente se habían usado para distinguir las leyes penales de aquellas que meramente proveen esquemas reglamentarios. A esos efectos, consideró si la sanción: (1) conllevaba una incapacidad o restricción; (2) se había conceptuado históricamente como un castigo; (3) aplicaba sólo con demostrar que el individuo sancionado había actuado con conocimiento de que obraba de forma culpable; (4) al aplicarse, promovería las metas tradicionales del castigo, la retribución y la disuasión; (5) el comportamiento al que aplicaba ya estaba tipificado como delito; (6) le podía ser asignado un propósito alterno al que racionalmente pudiese estar relacionada, y (7) era excesiva en relación con ese propósito alterno.(10)
Recientemente, en Hudson et al. v. United States, 522 U.S. 93 (1997), y en el contexto de la protección constitucional contra la doble exposición, el Tribunal Supremo federal expresó, sin embargo, que la determinación de si una sanción era civil o criminal dependía, inicial-*606mente, de una interpretación de la ley que la impone. Es-tableció que para ello era necesario preguntarse si el Con-greso expresa o implícitamente había indicado su intención de establecer una sanción civil o criminal. Luego de esto había que examinar si, aun cuando la intención era esta-blecer una sanción civil, el esquema provisto era tan puni-tivo en su propósito o en su efecto como para convertirla de civil a penal. Ese examen del esquema legislativo se hizo a la luz de los siete factores de Kennedy v. Mendoza-Martinez, supra. Así, el Tribunal determinó que sólo se conside-rará una sanción como criminal en vez de civil cuando, tras analizar la ley de su faz en relación con esos siete factores, surge prueba clara de que el propósito u efecto de la dispo-sición legal es tan punitivo que amerita obviar la intención legislativa. Debe señalarse que el Tribunal Supremo federal aclaró que ninguno de los siete factores, por sí solo, era suficiente para convertir en criminal una sanción civil.(11)
Al igual que en la esfera federal, entendemos que la determinación de si una multa o sanción es civil o criminal depende, en primera instancia, de la intención legislativa que se encuentre plasmada expresa o implícitamente en la ley que provee para la sanción. Es a la Asam-*607blea Legislativa a la que le corresponde determinar si cierta conducta es sancionable por la vía criminal o civil, o por ambas. Como norma general, esa intención legislativa no debe ser subvertida.
Tras examinar las disposiciones de la Ley Núm. 146, supra, estamos convencidos que el legislador fue claro en su intención de establecer una sanción civil como alternativa a la penalidad criminal. Además, y con relación a los siete factores esbozados en la jurisprudencia federal, entendemos que la imposición de una multa, como la que está en controversia aquí, no constituye lo que tradicionalmente se ha percibido como un castigo ni impone una restricción o incapacidad, ni requiere considerar si la infracción se hace con conocimiento de la culpabilidad. Además, existe un propósito diferente al castigo criminal al que la multa está racionalmente relacionada: fomentar el bienestar y la confianza de los consumidores en los servicios provistos por los contratistas mediante el mantenimiento de un Registro de Contratistas confiable y completo. La multa no resulta excesiva en relación con ese propósito alterno. De otra parte, aunque la conducta sancionada con la multa administrativa podría dar lugar a una querella criminal, ello de por sí no es suficiente como para ignorar la clara intención legislativa de establecer una sanción civil. Por último, aun cuando una multa como ésta tenga un efecto disuasivo con relación al incumplimiento con las disposiciones de la Ley Núm. 146, supra, ello es cierto de prácticamente cualquier sanción civil. Determinar que por ese solo hecho una sanción se convierte de civil en criminal, sería anular toda posibilidad de sancionar civilmente.
Si la intención legislativa es establecer una sanción civil y no existe prueba contundente que nos mueva a considerar que la multa, a pesar de haber sido catalogada como civil, constituye realmente un castigo criminal que no puede imponerse sin las garantías correspondientes al proceso criminal, dejaremos inalterada la natu-*608raleza de la multa impuesta. Por ello, cuando estemos ante una sanción civil, como lo es una multa administrativa, no es necesario aplicar la normativa constitucional ni estatu-taria del derecho penal.(12) Resolver lo contrario implicaría dejar a las agencias administrativas desprovistas de una importante facultad que les permite hacer valer los pode-res que la Asamblea Legislativa les ha delegado.
A la luz del derecho antes expuesto, analicemos los he-chos del caso.
h-i hH k-i
No está en controversia que el señor Martínez Sanabria es un contratista al que le aplica la Ley Núm. 146, supra. De hecho, se inscribió una primera vez en el Registro de Contratistas. No obstante, llegado el momento de llevar a cabo su renovación anual de la inscripción, y a pesar de que seguía fungiendo como contratista, el señor Martínez Sanabria no la renovó. Por esa razón D.A.Co. le impuso una multa de mil dólares.
Habida cuenta de que la Ley Núm. 146, supra, obliga a inscribirse y a renovar la inscripción en el Registro de Con-tratistas, y que la misma ley también autoriza a D.A.Co. a imponer multas por el incumplimiento con sus disposicio-nes, fue conforme a derecho, y además razonable, la actua-ción de D.A.Co. de imponerle una multa al señor Martínez Sanabria por operar como contratista sin renovar su inscripción. Además, dicha actuación promueve el propó-sito legislativo de asegurar que todo contratista preste *609anualmente una fianza cuya cuantía refleje el volumen de negocio que haya tenido el contratista en el año anterior.
A tenor con todo lo anterior, concluimos que no fue ultra vires la actuación de D.A.Co. de multar al señor Martínez Sanabria. Cabe recordar que los tribunales deben ser deferentes a las interpretaciones que hagan las agencias de las leyes que les corresponde implementar. Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., 144 D.P.R. 425, 436 (1997). Para ameritar esa deferencia no es esencial que la interpretación de la agencia sea la única posible; basta con que sea razonable y compatible con el propósito legislativo. Vázquez v. A.R.P.E., supra, pág. 524.
IV
Por los fundamentos expuestos, se revoca el dictamen emitido por el Tribunal de Apelaciones.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente.
— O —

 También conocida como la Ley Orgánica del Departamento de Asuntos del Consumidor (D.A.Co.).


 Mediante esta ley se creó el Registro de Contratistas, que se puso bajo la administración de D.A.Co., y se ordenó a todos los contratistas a inscribirse en él.


 El Art. V del Reglamento para el Registro de Contratistas del Departamento de Asuntos del Consumidor, Reglamento Núm. 5496 de 21 de octubre de 1996 (Re-glamento para el Registro de Contratistas) dispone, en lo pertinente: “El contratista pagará la suma de $100.00 por la inscripción y una suma similar por la renovación anual de la inscripción.” http://www.lexjuris.com/reglamentos/daco/lexrl9965496 %20registro%20de%20contratistas.htm


 Exposición de Motivos de la Ley Núm. 146 de 10 de agosto de 1995, (Parte 1) Leyes de Puerto Rico 800.


 El propósito de la fianza es reparador, y le provee a los consumidores una fuente de la que potencialmente podrían cobrar todo o parte del monto de la deuda en la que incurriría un contratista al incumplir o llevar a cabo una obra defectuosa. A esos efectos, el Reglamento para el Registro de Contratistas dispone, en su Art. VI, en lo pertinente: “Tan pronto se radique querella por un consumidor en relación a defectos de construcción o incumplimiento en la terminación de la obra, la fianza depositada quedará sujeta a los resultados de esa querella y se interrumpirá el período de vencimiento de la misma.” http://www.lexjuris.com/reglamentos/daco/ lexrl9965496%20registro%20de%20contratistas.htm


 La Ley Núm. 242 de 15 de agosto de 1999 añadió como Art. 1(a) a la Ley Núm. 146, supra, la siguiente definición del término contratista:
“Significa una persona natural o jurídica que somete una propuesta u oferta de construcción, administra, dirige o en cualquier otra forma directa o indirecta, asume la dirección de una obra de construcción, según definida en este capítulo, o que se anuncia como tal. Este término incluye también a los subcontratistas o cualquier contratista especializado y a toda persona que se dedique a la industria de la construcción.” 23 L.P.R.A. sec. 1020a-1.


 “Toda persona natural o jurídica a quien le sea aplicable lo dispuesto en la sec. 1020b de este Capítulo precedente y que no cumpla con las disposiciones de este Capítulo, incurrirá en delito menos grave, y convicta que fuere, será penalizada con multa que no excederá de quinientos (500) dólares o pena de restitución, o ambas penas a discreción del Tribunal. El Secretario del Departamento de Asuntos del Con-sumidor podrá optar por imponer una multa administrativa en lugar de presentar una querella criminal, en cuyo caso la multa no podrá exceder de cinco mil (5,000) dólares por cada día en que se incurra en violación a esta ley.” (Énfasis suplido.) Leyes de Puerto Rico, supra, pág. 801.


 La delegación hecha por la Asamblea Legislativa se ha canalizado en varias disposiciones legales. Así, en el Art. 18 de la Ley Núm. 5 de 23 de abril de 1973 (3 *604L.P.R.A. sec. 341q) se expresó que el Secretario de D.A.Co. tiene la facultad de im-poner multas de hasta diez mil dólares por violaciones a la Ley Núm. 5, supra, a las otras leyes que administra el Departamento o a los reglamentos u órdenes emitidos por éste. Con aplicación aún más amplia, en la See. 7.2 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico se dispone que toda violación a las leyes o reglamentos administrados por las agencias puede ser penalizada con una multa administrativa. 3 L.P.R.A. sec. 2201. Ello es así aun cuando la ley especial de la que se trate sólo provea penalidades criminales, puesto que en ese caso el jefe de la agencia, al amparo de la propia See. 7.2, supra, podrá optar por procesar el caso por la vía administrativa.
Sobre la jurisprudencia que trata la amplia delegación hecha a las agencias administrativas en materia de multas administrativas, véanse: O.E.G. v. Román, 159 D.P.R. 401 (2003); Assoc. Ins. Agencies, Inc. v. Com. Seg. P.R., 144 D.P.R. 425, 441 (1997); Pérez Colón v. Cooperativa de Cafeteros, 103 D.P.R. 555, 557 (1975); Hernández Denton v. Quiñones Desdier, 102 D.P.R. 218, 222 (1974).


(9) Ya para 1938, en Helvering v. Mitchell, 303 U.S. 391 (1938), el Tribunal Supremo de Estados Unidos decidió, para efectos de la protección constitucional contra la doble exposición, que la imposición de un impuesto especial de cincuenta por ciento sobre una deficiencia contributiva no constituía un castigo penal. Tras hacer un análisis de la ley en cuestión, el Tribunal Supremo encontró que el im-puesto de cincuenta por ciento se había configurado como una sanción civil, ello en virtud de que el procedimiento que se había dispuesto para ésta era eminentemente civil y que la propia ley contenía, en otra sección, una sanción criminal. El Tribunal federal expresó:
“That Congress provided a distinctly civil procedure for the collection of the additional 50 per centum indicates clearly that it intended a civil, not a criminal, *605sanction. Civil procedure is incompatible with the accepted rules and constitutional guaranties governing the trial of criminal prosecutions, and where civil procedure is prescribed for the enforcement of remedial sanctions, those rules and guaranties do not apply. Thus the determination of the facts upon which liability is based may be by an administrative agency instead of a jury, or if the prescribed proceeding is in the form of a civil suit, a veredict may be directed against the defendant; there is no burden upon the Government to prove its case beyond a reasonable doubt, and it may appeal from an adverse decision; furthermore, the defendant has no constitutional right to be confronted with the witnesses against him, or to refuse to testify; and finally, in the civil enforcement of a remedial sanction there can be no double jeopardy.” Helvering v. Mitchell, supra, pág. 402.


(10) En Kennedy v. Mendoza-Martinez, 372 U.S. 144 (1963), el Tribunal Supremo federal tenía ante su consideración si era constitucional cierta legislación que per-mitía despojar de su ciudadanía a un ciudadano que se hubiese ido o hubiese perma-necido fuera del país en tiempos de guerra para evadir el servicio militar obligatorio. Aunque no se había dispuesto expresamente que esa sanción fuese criminal, el Tribunal, tras considerar la ley en su totalidad y su historial legislativo, y luego de ponderar los factores mencionados arriba, determinó que la penalidad era criminal. Dicha determinación condujo a una declaración de inconstitucionalidad, puesto que la ley que contenía la sanción no proveía las salvaguardas necesarias en un procedi-miento criminal.


 En Hudson et al. v. United States, 522 U.S. 93 (1997), dos individuos que trabajaban en la industria de la banca habían sido multados y suspendidos de sus profesiones tras un procedimiento administrativo. Posteriormente se les presentaron cargos criminales. Los acusados plantearon que se les estaba violando su protección contra la doble exposición, puesto que se les había impuesto una sanción criminal con relación a esa misma conducta. Al examinar la ley en cuestión, el Tribunal de-terminó que la intención legislativa era proveer las multas y la suspensión como una sanción civil y no criminal, y que no existía la prueba clara necesaria para dejar de lado la intención del Congreso y declarar que la penalidad era criminal. Usó como guía los siete factores de Kennedy v. Mendoza-Martínez, supra, y los aplicó a los hechos del caso. Expresó que ni las multas ni la suspensión conllevaban una restric-ción o incapacidad afirmativa como lo es el encarcelamiento, ni se les había percibido tradicionalmente como castigos criminales, ni es necesario para su imposición con-siderar el estado mental del individuo sancionado. Aclaró que, aunque la conducta que daba lugar a la multa y la suspensión también podía dar lugar a una querella criminal, eso de por sí no era suficiente para considerar esas sanciones criminales. También tomó en cuenta que la multa y la suspensión tenían un efecto disuasivo en cuanto a la conducta proscrita, pero tampoco eso persuadió al Tribunal de que se estaba ante una sanción criminal y no civil.


 Ello no significa, por supuesto, que los procedimientos administrativos, in-cluyendo aquellos que culminan con la imposición de una multa administrativa, se pueden llevar a cabo arbitrariamente o al margen del debido procedimiento de ley. El asunto es que, por no estar ante un procedimiento criminal, no es necesario proveer todas las protecciones especialmente conferidas a ese tipo de procedimiento. Helvering v. Mitchell, supra.
En este caso, sin embargo, no está en controversia que la agencia proveyó la notificación y las advertencias necesarias, y que el procedimiento se llevó a cabo de una manera adecuada.